DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Response to Amendment
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carman Jr et al (US 2013/0095271) in view of Grigat et al (US 6,071,984). 
Claim 1, 7-9: Carman Jr. teaches a composition comprising a polyester and wood flour, the polyester includes diacid moieties of terephthalic acid and diol moieties of cyclohexanedimethanol and 0.01-15mol% of one or more modifying glycols, at least one modifying glycol is isosorbide [1158, 1188, 1193-1194, 1245]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior 
Carman Jr does not teach the amount and features of wood flour as claimed.
However, Grigat teaches the amount of wood flour can be 25-65 wt% (1:35-55, 4:50-55), which overlaps the claimed weight ratio. Grigat further teaches the wood flour is dried to a water content of at most 1wt% and has an edge length of at most 500um (4:45-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize wood flour like claimed because it is recognized in the art that the amount and type of wood flour are suitable for a polyester composition. 
Claims 10-11: Carman Jr is silent with respect to the claimed properties of the composition. However, the combination of teachings from Carman Jr and Grigat have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claims 1, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carman Jr et al (US 2013/0095271) in view of Grigat et al (US 6,071,984) and Lee et al (US 2015/0141612).
Claim 1, 7-9: Carman Jr. teaches a composition comprising a polyester and wood flour, the polyester includes diacid moieties of terephthalic acid and diol moieties of cyclohexanedimethanol and 0.01-15mol% of one or more modifying glycols, at least one modifying glycol is isosorbide [1158, 1188, 1193-1194, 1245]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior 
Carman Jr does not explicitly teaches a polyester like claimed. 
However, Lee discloses a polyester exhibiting excellent physical properties which contains moieties of terephthalic acid, and moieties of diol components including 5-60 mol% of isosorbide 10-80 mol% of cyclohexanedimethanol and the balance of other diol compounds [0001, 0011, examples]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a polyester like claimed to provide the composition excellent properties. 
Carman Jr does not teach the amount and features of wood flour as claimed.
However, Grigat teaches the amount of wood flour can be 25-65 wt% (1:35-55, 4:50-55), which overlaps the claimed weight ratio. Grigat further teaches the wood flour is dried to a water content of at most 1wt% and has an edge length of at most 500um (4:45-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize wood flour like claimed because it is recognized in the art that the amount and type of wood flour are suitable for a polyester composition. 
Claims 10-11: Carman Jr is silent with respect to the claimed properties of the composition. However, the combination of teachings from Carman Jr and Grigat have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Carman does not disclose any specific polyester resin using an isosorbide, the argument is not persuasive because 1) Carman discloses 10 modifying glycols, Carman further discloses “in another embodiment, at least one modifying glycol is isosorbide.” It has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). 2) Case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein.  In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).
In response to applicant's argument regarding Grigat, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument regarding certain advantageous and beneficial properties, it is noted that unexpected results should be demonstrated by experimental data, be compared with closest prior art, be commensurate with the scope of the claims.
In response to applicant's argument that Carman and Grigat are silent as to improved properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763